DETAILED ACTION

Claims 3, 4, 9-11, 13, 16, 19, 22-66, 69, 70, 75-77, 79, 82, 83, 87, 99-101, 104-127 and 153 have been cancelled.  Claims 1, 2, 7, 12, 21, 67, 68, 73, 78, 93, 135, 141, 147 and 152 have been amended.  Claims 154-175 have been added.  Claims 1, 2, 5-8, 12, 14, 15, 17, 18, 20, 21, 67, 68, 71-74, 78, 80, 81, 84-86, 88-98, 102, 103, 128-152 and 154-175 are pending.

Election/Restriction
This application contains claims directed to the following patentably distinct species
a) a modified human cancer cell comprising a recombinant polynucleotide encoding   HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G, or beta macroglobulin, and
b) a modified  human cancer cell comprising a recombinant polynucleotide encoding  HLA-DP, HLA-DM, HLA-DOA, HLA-BOC, HLA-DQ, or HLA-DR.
The species are independent or distinct because each HLA species has a different structure and each species presents different peptides within the HLA cleft.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all clams are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each HLA gene will require a separate search for the particular HLA I gene and particular HLA II gene, wherein the search would necessarily include all alleles of the particular gene.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from a) above and from b) above to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643